Title: From George Washington to Peter Hog, 21 July 1756
From: Washington, George
To: Hog, Peter



To Captain Peter Hogg, at Fort Dinwiddie. Sir,
[Winchester, 21 July 1756]

I received your several letters of the 14th 25th & 26th ultimo, and that of the 3d of February, enclosing the pay-rolls. Major Lewis, as I before wrote you, received money to pay off the arrears of his company; and you must settle with him. Those of your former company have been paid off here, long since per the paymaster, who will, if you draw upon him for your own (and can make it appear they are due,) pay you.
I was very much surprized to find corporal Smith here upon

such an Errand—Your suffering such clamours among the men, argues very great remissness in you: I imagined your being put there over them was partly with an intent to keep them quiet and passive; but this Express sent purely to humour them, seems as if you were afraid to do your duty among them: and by the subject of your letter it appears to me you were much of the same way of thinking with them, and seem equally dissatisfied.
Let me tell you in your own words that “I was very much surprized” at the contents of your letter, wrote in such a commanding style; and your demands so express and peremptory, that the direction was the only thing which gave me the least room even to suspect it could be wrote to any but John Roe, or some other of your menial Servants! I shall always act for the good of the Service, and inform you (when I find it necessary) of my proceedings. Your men have, or ought to have, as good Clothes as those here: they received them at the same time and the same quantity; ’though you say, they never got but one Shirt, a pair of Stockings, and a pair of Shoes. The rest of the companies have received none since they did; so they have been misinformed; which I imagine you could have satisfied them of—and of their great mistake in saying the carolina companies have been completed with their clothes. In short, after they were dismissed from the parade if their discontents were so high, those who made use of any such speeches as you seem to hint, you ought to know what course to have taken with them; and even the Sergeants, who complained of being worse used than the other companies—and it surprizes me you should overlook it. Clothes, and extremely good ones, are sent for, and may be expected before the cold weather; and they shall immediately receive them: But at this time there is not, nor has been, for these six months past, one suit in the Store.
I have sent you sixty Blankets, sixty Shirts, and sixty pairs of Shoes and Stockings which is all the clothing we have for the men here; as you may be further informed by your Express; and on whom, I suppose, you will more rely. There is a Commissary appointed for the whole; but the great distance you are from us, prevents his being of any Service to you. So if you think there is any danger of the Beef being all bought up, you may engage immediately for a sufficiency for your Company,

to be delivered at the proper time for Slaughtering. Beef is cheaper now than it has been for years past. As to McCulley’s charge, it must be stopped from the mens pay: I am surprized they had not considered the consequence before they went off: It is too late now to complain. There is part of your recruiting accompt which much astonishes me; and I thought you nor no Officer, who valued his character, would have presumed to have done such a thing; as he must be certain it would appear as a palpable fraud in him. Three men were enlisted here by Sergeant Wilper; he received both money and provision from me for carrying them up to you; and as that afterwards appeared insufficient, had a further allowance made—and will you after that presume to charge eight-pence per diem, for their subsistance ’till they were delivered to you? Did you pay a farthing on that account? And do you not know the eight pennies were allowed the Officers for the expence of maintaining and marching their Recruits to the Rendezvous? You have been paid these ten months for a full company, and by your returns, have never been complete; I have instructions to allow for no men but those present: Therefore I hope you will account for all the non-effective money you have received, by the next opportunity agreeable to your returns. You may deduct your recruiting accompt out of the money, after striking off the subsistance for three men enlisted by Sergeant Wilper; and recruit your Company with the Balance: if not sufficient, advance your own money, and you shall be repaid.
Lieutenant Bullet is sent to relieve Captain McNeill; who is to proceed to this place with the utmost expedition.
I am sorry to find your conduct so disagreeable to all the Officers, as to occasion two, who were appointed to your company, to resign; and I believe it would have gone thro’ the Regiment had I only used persuasive arguments to them; or have suffered a third to follow the example. I must therefore desire you will act circumspectly; as I assure you, if I have any just complaints made of you, you may expect to answer them. If these three Sailors can produce three as good, able-bodied men as themselves, and fit for Service—you may discharge them when the others are entertained, but not until then. Enclosed you will receive a list of the Tools ordered you from Fredericksburg, and those sent from this place by Lieutenant Bullet’s

waggon; which are to be employed in the public Service, when wanted, preferable to any others: he conforming to the same Rules and Regulations as others do. The Tools marked wanting, are those sent for to Fredericksburg, which I have directed to be sent to the care of Mr Wright, at Augusta Court-House—Those marked sent, are what you will now receive. If all these are insufficient to carry on your works—you must provide others in the best manner you can; and the commissary will pay for them, when drawn upon.
Take care when you engage Beef for your company, to allow for Pork, if it is to be had. As the Governor sent me yours open, I took out a letter enclosed for the commanding officer of the Militia in Augusta, that he might receive it the sooner. I am Yours &c.

G:W.
Winchester July 21st 1756.    

